Citation Nr: 0822537	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-20 201	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
support reopening a previously-denied claim for entitlement 
to service connection for residuals of a left median nerve 
injury based upon aggravation during service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from July 1975 to February 
1976, when he was discharged on account of physical 
disability involving his left median nerve.

The veteran presented sworn testimony in support of his 
appeal during a hearing held at the RO before the undersigned 
Acting Veterans Law Judge in April 2008.

The issue of entitlement to service connection for residuals 
of a left median nerve injury based upon aggravation during 
service is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's testimony in this appeal contains new 
information about the alleged aggravation in service, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for residuals of a left median nerve 
injury based upon aggravation during service has been 
submitted. 38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.159, 20.302 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable laws and regulations

A.  New and material evidence to reopen a claim

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence record at 
the time of the last prior final denial of the claims sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156.

B.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).   Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

It is the Board's responsibility to evaluate the entire 
record on appeal.  38 U.S.C.A. § 7104(a).  When there is an 
approximate balance in the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims (Court) held that an appellant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Analysis

The veteran initially claimed entitlement to service 
connection for aggravation of a pre-existing left median 
nerve disability following his discharge from service.  In a 
May 1977 rating decision, this benefit was denied, on the 
basis that no permanent aggravation of the pre-existing 
disability was shown during service.  The veteran did not 
appeal this decision and it thus became final one year after 
he was notified of the decision.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

The veteran now seeks to reopen this prior denial.  In 
support of his claim, he asserts that he re-injured his left 
arm during service when he was given the assignment of 
breaking up a concrete floor on board the U.S.S. Guadalcanal.  
He initially made this assertion in his written substantive 
appeal to the Board and then repeated it during the April 
2008 hearing.  He also asserts that he was hospitalized for a 
period of time at the Portsmouth Naval Hospital for treatment 
of this disability.  

Review of recently-received service medical and personnel 
records confirms that he served on board the U.S.S. 
Guadalcanal and that he was discharged from naval service on 
account of physical disability resulting from his left median 
nerve.  The report of the medical board proceedings in his 
case reflects that the physicians on the medical board 
concluded his disability pre-existed service and was not 
aggravated therein.  It is not clear, however, whether he was 
hospitalized for treatment of this disability, and it does 
not appear that clinical hospital records were requested by 
the RO.  

In any case, the Board finds that the veteran's own 
statements and testimony must be considered to be credible 
for purposes of the analysis regarding whether reopening the 
previously-denied claim is appropriate.  Justus v. Principi, 
3 Vet. App. 510 (1992).  His statement of having re-injured 
the arm during a specific task of breaking up concrete is 
new, in that it was not previously presented or considered by 
the RO.  The statement is also material, as it is neither 
cumulative nor redundant of previously-considered 
information, and relates to an unestablished fact necessary 
to substantiate the claim.  Where there is such evidence, 
"[t]his does not mean that the claim will always be allowed, 
just that the case will be reopened and the new evidence 
considered in the context of all other evidence for a new 
determination of the issues."  Smith v. Derwinski, 1 Vet. 
App. 178, 180 (1991).

The Board holds that the veteran's statement constitutes new 
and material evidence which raises a reasonable possibility 
of substantiating the claim.  The previously-denied claim for 
entitlement to service connection for residuals of a left 
median nerve injury based upon aggravation during service 
thus must be reopened.


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for residuals of a 
left median nerve injury based upon aggravation during 
service, the claim is reopened, and to that extent only, the 
claim is granted.


REMAND

As set forth above, the veteran asserts that he was 
hospitalized for a period of time at the Portsmouth Naval 
Hospital for treatment of disability involving his left arm.  
Also, it does not appear that clinical hospital records have 
been requested from this facility.  Therefore, upon remand, 
such records should be requested for association with the 
veteran's claims file.

Since the claim for service connection for residuals of a 
left median nerve injury based upon aggravation during 
service has been reopened, the duty to obtain a VA 
examination if deemed necessary to decide the claim is 
applicable.  38 C.F.R. § 3.159(c).  In the instant case, the 
Board believes that an examination is needed in order to 
decide this claim.  Specifically, an opinion is needed in 
order to ascertain whether the veteran's pre-existing left 
arm disability was aggravated during service and if so, to 
what extent.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure the 
veteran's clinical hospital records, 
reflecting treatment at the Portsmouth 
Naval Hospital, through official 
channels.  All attempts should be fully 
documented for the file.

2.  After obtaining the records requested 
above, the veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to ascertain 
whether the veteran's pre-existing left 
arm disability was aggravated during 
service and if so, to what extent.  

The claims folder, including the records 
obtained pursuant to the above request, 
should be made available to the examiner 
for review in conjunction with the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
performed in conjunction with the 
examination.  

The examiner is requested to review the 
available service medical records and the 
relevant post-service medical records in 
addition to a clinical examination of the 
veteran and then to determine whether it 
is at least as likely as not (i.e., to a 
degree of probability at, or greater 
than, 50 percent) that the pre- existing 
condition was aggravated beyond its 
natural progression by service or any 
event therein.  If no such medical 
determination may be made without resort 
to speculation, this should be stated as 
well.  The complete rationale for all 
opinions expressed should be fully 
explained. 

Note:  The phrase "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it. 

Note:  The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


